                          Case 4:20-cv-01996-JST Document 22 Filed 06/16/20 Page 1 of 15



                  1    ROBERT L. URIARTE (SBN 258274)
                       ruriarte@orrick.com
                  2    LI SHEN (SBN 307896)
                       lshen@orrick.com
                  3    ORRICK, HERRINGTON & SUTCLIFFE LLP
                       1000 Marsh Road
                  4    Menlo Park, CA 94025
                       Telephone:     650 614 7400
                  5
                       Attorneys for Defendant
                  6    ZOOSK, INC.

                  7

                  8                              IN THE UNITED STATES DISTRICT COURT

                  9                               NORTHERN DISTRICT OF CALIFORNIA

                10                                       OAKLAND DIVISION

                11

                12     QUAD CITY PATENT, LLC,                      Case No. 4:20-cv-01996-JST
                13                      Plaintiff,                 ZOOSK’S REPLY IN SUPPORT OF
                                                                   MOTION TO DISMISS PLAINTIFF’S
                14           v.                                    FIRST AMENDED COMPLAINT
                15     ZOOSK, INC.,                                Judge: Hon. Jon S. Tigar
                                                                   Date: July 1, 2020
                16                      Defendant.                 Time: 2:00 p.m.
                                                                   Courtroom: 6
                17

                18

                19
                20

                21

                22

                23

                24

                25

                26

                27

                28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                            ZOOSK’S REPLY RE: MOTION TO DISMISS FAC
                                                                                            CASE NO. 4:20-CV-01996-JST
                             Case 4:20-cv-01996-JST Document 22 Filed 06/16/20 Page 2 of 15



                  1
                                                                       TABLE OF CONTENTS
                  2
                                                                                                                                                          Page No.
                  3
                       INTRODUCTION .......................................................................................................................... 1
                  4
                       ARGUMENT .................................................................................................................................. 2
                  5    I.        Plaintiff Cannot allege a plausible infringement theory ..................................................... 2
                  6              A.         Plaintiff Cannot Plausibly Allege that Zoosk Directly Infringes ............................ 2
                  7              B.         Plaintiff Cannot Plausibly Allege that Zoosk Indirectly Infringes.......................... 5
                       II.       The ’575 Patent claims ineligible subject matter under §101 ............................................. 6
                  8
                                 A.         Alice Step One: the ’575 Patent is Directed to the Fundamental Economic
                  9                         Practice of Matching Buyers and Sellers ................................................................ 6
                10                          1.         The ’575 Patent is Not Directed to an Improvement in Computers............ 7
                                            2.         The Purposes of the ’575 Patent Are Not Related to Technical
                11
                                                       Problems...................................................................................................... 9
                12               B.         Alice Step Two: the ’575 Patent Lacks an Inventive Concept.............................. 10
                13

                14

                15

                16

                17

                18

                19
                20

                21

                22

                23

                24

                25

                26

                27

                28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                                ZOOSK’S REPLY RE: MOTION TO DISMISS FAC
                                                                                              i                                 CASE NO. 4:20-CV-01996-JST
                          Case 4:20-cv-01996-JST Document 22 Filed 06/16/20 Page 3 of 15



                  1                                                    TABLE OF AUTHORITIES
                  2                                                                                                                                     Page(s)
                  3    Cases
                  4
                       Alice Corp. Pty. Ltd. v. CLS Bank Int’l,
                  5        573 U.S. 208 (2014) ........................................................................................................1, 6, 8, 9

                  6    Bancorp Servs., LLC v. Sun Life Assur. Co. of Can. (U.S.),
                          687 F.3d 1266 (Fed. Cir. 2012) .................................................................................................11
                  7
                       Cleveland Clinic Found. v. True Health Diagnostics LLC,
                  8       859 F.3d 1352 (Fed. Cir. 2017) .................................................................................................10
                  9    Customedia Techs., LLC v. Dish Network Corp.,
                10        951 F.3d 1359 (Fed. Cir. Mar. 6, 2020) ......................................................................................7

                11     CyberSource Corp. v. Retail Decisions, Inc.,
                          654 F.3d 1366 (Fed. Cir. 2011) ...................................................................................................7
                12
                       Diamond v. Diehr,
                13        450 U.S. 175 (1981) ....................................................................................................................8
                14     Elec. Power Grp., LLC v. Alstom S.A.,
                15        830 F.3d 1350 (Fed. Cir. 2016) ...................................................................................................8

                16     Fitbit Inc. v. AliphCom,
                           2017 WL 819235 (N.D. Cal. Mar. 2, 2017) ............................................................................6, 8
                17
                       FuzzySharp Techs. Inc. v. Nvidia Corp.,
                18        2013 WL 2249707 (N.D. Cal. Apr. 18, 2013) ............................................................................5
                19     Intellectual Ventures I LLC v. Capital One Fin. Corp.,
                           850 F.3d 1332 (Fed. Cir. 2017) ...................................................................................................9
                20

                21     Intellectual Ventures I LLC v. Symantec Corp.,
                           838 F.3d 1307 (Fed. Cir. 2016) .................................................................................................10
                22
                       LendingTree, LLC v. Zillow, Inc.,
                23        656 F. App’x 991 ........................................................................................................................7
                24     Moody v. Morris,
                         608 F.Supp.2d 575 (S.D.N.Y. Apr. 13, 2009).............................................................................5
                25
                       Morsa v. Facebook, Inc.,
                26
                         77 F. Supp. 3d 1007 (C.D. Cal. 2014).........................................................................................6
                27
                       Nalco Co. v. Chem-Mod, LLC,
                28        883 F.3d 1337 (Fed. Cir. 2018) ...................................................................................................5
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                              ZOOSK’S REPLY RE: MOTION TO DISMISS FAC
                                                                                            ii                                CASE NO. 4:20-CV-01996-JST
                            Case 4:20-cv-01996-JST Document 22 Filed 06/16/20 Page 4 of 15



                     1   OIP Techs., Inc. v. Amazon.com, Inc.,
                            788 F.3d 1359 (Fed. Cir. 2015) ...................................................................................................6
                     2
                         Ottah v. Fiat Chrysler,
                     3
                            884 F.3d 1135 (Fed. Cir. 2018) ...............................................................................................4, 5
                     4
                         PlanetID, LLC v. Digify, Inc.,
                     5      Case No. 19-cv-04615-JST, Dkt. No. 30, Order Granting Motion to Dismiss
                            (Mar. 20, 2020) .........................................................................................................................10
                     6
                         Procter & Gamble Co. v. QuantifiCare Inc.,
                     7      288 F.Supp. 3d 1002 (N.D. Cal. 2017) .....................................................................................10
                     8   SAP Am., Inc. v. InvestPic, LLC,
                     9      898 F.3d 1161 (Fed. Cir. 2018) ...................................................................................................8

                10       Symantec Corp. v. Zscaler, Inc.,
                            No. 17-cv-04414-JST, Dkt. No. 169 (N.D. Cal. Mar. 4, 2019) ................................................10
                11
                         Walker Digital, LLC v. Google, Inc.,
                12          66 F.Supp.3d 501 (D. Del. Sept. 3, 2014) ...................................................................................9
                13       Statutes
                14
                         35 U.S.C. § 101 ...................................................................................................................6, 7, 8, 10
                15
                         Other Authorities
                16
                         Rule 11 ..............................................................................................................................................4
                17
                         Rule 12(b)(6) .....................................................................................................................................1
                18
                         U.S. Patent No. 7,272,575 ....................................................................................................... passim
                19
                20

                21

                22

                23

                24

                25

                26

                27

                28
ORRICK, HERRINGTON                                                                                                     ZOOSK’S REPLY RE: MOTION TO DISMISS FAC
 & SUTCLIFFE LLP
                                                                                                  iii                                   CASE NO. 4:20-CV-01996-JST
                         Case 4:20-cv-01996-JST Document 22 Filed 06/16/20 Page 5 of 15



                  1                                            INTRODUCTION

                  2           Try as Plaintiff might to prop up its patent and somehow tie its claims to Zoosk’s dating

                  3    applications, Plaintiff’s Opposition brief confirms that there is no plausible read on U.S. Patent No.

                  4    7,272,575 (“the ’575 Patent”) that suggests a claim for relief against Zoosk. Plaintiff consistently

                  5    ignores Zoosk’s arguments and case law while attempting to misdirect with frivolous arguments,

                  6    such as the argument that Zoosk failed to put forward sufficient “evidence” to support a Rule

                  7    12(b)(6) motion. Dkt. 21 (“Opp.”) at 13-15. Plaintiff has now had three chances—twice in its

                  8    complaints and once in its Opposition—to bring forth facts suggesting that Zoosk infringes any

                  9    patent-eligible claim of the ’575 Patent. Plaintiff has failed each time, and thus dismissal with
                10     prejudice is now warranted for two principle reasons. First, Plaintiff is unable to articulate any

                11     plausible infringement theory. The section of Plaintiff’s Opposition discussing direct infringement

                12     does not contain any analysis of the First Amended Complaint’s (“FAC”) factual allegations and

                13     does not explain how Zoosk’s accused applications or websites infringe. Opp. at 23-25. Instead,

                14     Plaintiff merely makes claim construction arguments for a few asserted claim elements, without

                15     connecting the dots between any of these claim construction positions and the FAC’s allegations

                16     about what Zoosk’s accused applications do. With respect to indirect infringement, Plaintiff does

                17     not explain how Zoosk’s users infringe, much less how Zoosk induces its users to infringe.

                18             Second, the ’575 Patent claims ineligible subject matter under Alice Corp. Pty. Ltd. v. CLS

                19     Bank Int’l, 573 U.S. 208, 219 (2014). At step one, the ’575 Patent is directed toward a patent-
                20     ineligible abstract idea of a marketplace that matches up buyers and sellers. Plaintiff does not argue

                21     otherwise; its only response to Zoosk’s step one argument is a cut-and-paste of the FAC’s allegation

                22     about what the Patent purportedly is “directed to.” Opp. at 15. The Court need not credit Plaintiff’s

                23     bald legal conclusion, which is unsupported by the claims or the specification. At step two, Plaintiff

                24     fails to identify any inventive concept. Plaintiff simply argues that the ’575 Patent is eligible

                25     because it was allowed by the examiner, and because the claimed invention purportedly solves

                26     business problems by creating a faster, more customizable transaction system. But neither of these

                27     arguments has any bearing on patent-eligibility. There is nothing technologically innovative or

                28     unconventional about the ’575 Patent, as its generic claims make clear.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                         ZOOSK’S REPLY RE: MOTION TO DISMISS FAC
                                                                         -1-                                  4:19-CV-01843-KAW
                              Case 4:20-cv-01996-JST Document 22 Filed 06/16/20 Page 6 of 15



                     1                                               ARGUMENT

                     2   I.      PLAINTIFF CANNOT ALLEGE A PLAUSIBLE INFRINGEMENT THEORY

                     3           A.     Plaintiff Cannot Plausibly Allege that Zoosk Directly Infringes

                     4           Plaintiff has yet to articulate a coherent infringement theory that describes how Zoosk

                     5   directly infringes the ’575 Patent. In Plaintiff’s first attempt, it filed a complaint completely devoid

                     6   of anything but threadbare legal conclusions. Dkt. 1 at 4-6. In its FAC, Plaintiff added a claim

                     7   chart, but this claim chart merely provides an inconsistent and incoherent collection of screenshots

                     8   that does not provide fair notice of what Plaintiff’s theory is. It is apparent that Plaintiff cannot

                     9   credibly allege that Zoosk’s dating apps infringe the ’575 Patent, and Plaintiff’s frivolous claims

                10       should therefore be dismissed with prejudice.

                11               Asserted claim 1 of the ’575 Patent claims “a services marketplace between multiple

                12       buyers and sellers of services” comprising:

                13               defining a set of service classification and material terms;

                14               registering a plurality of participants of the service marketplace;

                15               compiling offers to sell services and requests to buy services provided by said
                                 participants, wherein the offers and the requests are described…
                16
                                 automatically evaluating and matching the offers and the requests, without human
                17               intervention, based on the degree of identicalness of said set of service classification
                                 and material terms;
                18
                                 communicating to matched participants of the result…
                19
                                 …and recognizing at least one of each, language, emotion, social intelligent,
                20               character and characteristics of at least one of the participants by analyzing acoustic
                                 or imagery signals collated with the at least one of the participants.
                21

                22       ’575 Patent, Claim 1 (emphasis added). As discussed in Zoosk’s Motion to Dismiss (Dkt. 17 at 4-

                23       6), the FAC’s infringement allegations are unclear, but hint at two mutually exclusive infringement

                24       theories. Under the first theory, Zoosk applications themselves are services marketplaces, and

                25       Zoosk users who are looking for dates are “buyers and sellers” making “offers to sell services and

                26       requests to buy services” within Zoosk’s applications. See FAC ¶ 40(a); FAC ¶ 40 (d) & (e); FAC

                27       ¶ 16 (allegation that Zoosk’s applications “permit buyers, sellers, and users” to “make purchases

                28       from…other users”). Under a second infringement theory suggested by the FAC, the “services

ORRICK, HERRINGTON                                                                        ZOOSK’S REPLY RE: MOTION TO DISMISS FAC
 & SUTCLIFFE LLP
                                                                            2                              CASE NO. 4:20-CV-01996-JST
                             Case 4:20-cv-01996-JST Document 22 Filed 06/16/20 Page 7 of 15



                     1   marketplace” is an applications marketplace (i.e., an app store), app users are buyers, and Zoosk is

                     2   a seller of services. See FAC ¶ 15; FAC ¶ 14. Plaintiff’s Opposition does not embrace either theory,

                     3   nor does the Opposition articulate any other coherent theory of infringement, leaving Zoosk and

                     4   the Court to guess on fundamental questions.

                     5          What is the “services marketplace” at issue? Who are the “buyers” and “sellers”? What

                     6   “services” are being offered and sold? What are the “services classifications” and “material terms,”

                     7   and who is “defining” them? Who or what is “recognizing at least one” of the criteria discussed in

                     8   the last clause of Claim 1? That neither the FAC nor Plaintiff’s Opposition provides answers to

                     9   these questions confirms that there is no set of facts Plaintiff can allege to plausibly suggest
                10       infringement by Zoosk under any theory. Plaintiff’s inability to articulate a plausible theory is not

                11       surprising given the facial disconnect between a patent covering “buyers” and “sellers” of services

                12       and a dating application. In short, the FAC does not suggest any plausible direct infringement

                13       theories that are applicable to Zoosk.1

                14              Plaintiff’s Opposition argues that the ’575 Patent is expansive enough to cover

                15       “transactions” involving “dating-as-a-service” because the ’575 Patent’s specification mentions

                16       “love and affection” as potential “considerations” given in exchange for a service. Opp. at 23. As

                17       an initial matter, this argument is divorced from the text of the claims, as well as the facts of this

                18       case. “Consideration” is not required by any element of Claim 1, nor does the FAC link the concept

                19       of “consideration” to anything that Zoosk allegedly performs. Additionally, while the ’575 Patent
                20       notes that “love and affection” can be consideration (Col. 4:35-40), that is a far cry from saying

                21       that the patent teaches classifying the act of agreeing to go on a date as “selling” a “service” in

                22       exchange for “love and affection.” Agreeing to a date cannot be considered a transactional

                23       “service” under any definition relevant here, unless Plaintiff is truly alleging that claims directed

                24       to a “method for facilitating a services marketplace between multiple buyers and sellers of services”

                25       covers a scenario in which singles “buy” love with love. Such a theory is so inherently implausible

                26
                         1
                          Plaintiff also asserts that Zoosk infringes under the Doctrine of Equivalents. Opp. at 25-26.
                27       However, Plaintiff supports this argument entirely with conclusory statements, and it does not
                         provide any analysis as to how or why Zoosk’s products would perform the same function in
                28       substantially the same way as Claim 1 of the ’575 Patent.

ORRICK, HERRINGTON                                                                      ZOOSK’S REPLY RE: MOTION TO DISMISS FAC
 & SUTCLIFFE LLP
                                                                           3                             CASE NO. 4:20-CV-01996-JST
                             Case 4:20-cv-01996-JST Document 22 Filed 06/16/20 Page 8 of 15



                     1   that it begs for dismissal with prejudice at the pleading stage. See Ottah v. Fiat Chrysler, 884 F.3d

                     2   1135, 1141-42 (Fed. Cir. 2018) (rejecting clearly implausible infringement theory out of hand at

                     3   the pleading phase).

                     4          Plaintiff makes much of the fact that the UNSPSC Code and the SIC system, which are

                     5   mentioned in the ’575 Patent’s specification, recognize “dating services” as a category of

                     6   commercial services. Opp. at 23-24. That fact is irrelevant for two reasons, however. First,

                     7   Plaintiff appears to misunderstand Zoosk’s position. While “dating services” may potentially be

                     8   covered in both codes, Zoosk’s MTD points out that dating cannot be considered a commercial

                     9   service under either standard. Dkt. No. 17 (“MTD”) at 10 (discussing that the UNSPSC Code and
                10       the SIC system “have no application to private individuals who agree to go on a date together”).

                11       Zoosk recognizes that the dating platform it provides to its clients can be considered a “service” to

                12       those clients, but the dates that those clients agree to engage in with each other cannot be

                13       characterized as a service exchanged between a seller and a buyer. See, e.g., the ’575 Patent Col.

                14       3:51-55.

                15              Second, and relatedly, Plaintiff’s “dating services” argument only matters if Plaintiff adopts

                16       the second theory of infringement suggested in the FAC (i.e., the theory wherein Zoosk hosts an

                17       app store that is a “services marketplace,” and Zoosk is one of multiple sellers offering dating

                18       services for sale in such an app store), which Plaintiff has not done. But if that is indeed Plaintiff’s

                19       theory, the FAC necessarily fails to state a claim, because there are no factual allegations to suggest
                20       that all of the elements of asserted Claim 1 are satisfied by Zoosk’s purported app store. For

                21       example, there are no facts to suggest that a Zoosk-hosted app store involves “multiple…sellers of

                22       services,” that a Zoosk app-store “automatically evaluat[es] and match[es]” “buyer” requests with

                23       Zoosk applications, or that Zoosk’s purported app store “recogniz[es] at least one of each, language,

                24       emotion, social intelligent, character and characteristics of at least one of the participants by

                25       analyzing acoustic or imagery signals collated with the at least one of the participants,” all of which

                26       are elements required by asserted Claim 1.2

                27
                         2
                           Rule 11 prevents Plaintiff from alleging in good faith that Zoosk operates any such app store
                28       involving multiple app providers. See MTD at 6, n.3.

ORRICK, HERRINGTON                                                                        ZOOSK’S REPLY RE: MOTION TO DISMISS FAC
 & SUTCLIFFE LLP
                                                                            4                              CASE NO. 4:20-CV-01996-JST
                           Case 4:20-cv-01996-JST Document 22 Filed 06/16/20 Page 9 of 15



                     1          Plaintiff attempts to muddy the waters in its Opposition by arguing that Zoosk’s Motion to

                     2   Dismiss cannot be decided without first addressing claim construction issues. Opp. at 24-25.

                     3   Plaintiff points to Nalco, where the Federal Circuit overturned the district court’s order granting a

                     4   motion to dismiss because the district court based its dismissal on a plausibly contested claim

                     5   construction issue. Nalco Co. v. Chem-Mod, LLC, 883 F.3d 1337, 1350 (Fed. Cir. 2018). However,

                     6   Zoosk’s Motion to Dismiss does not require construction of any of the terms identified by Plaintiff.

                     7   Even if Plaintiff is right about what every single claim term means, the FAC does not contain facts

                     8   to make any of these claim terms relevant to a plausible infringement theory. Zoosk’s argument is

                     9   that there are no facts alleged to suggest infringement under any conceivable reading of the claims.
                10       The total absence of any credible factual allegations to suggest infringement by Zoosk is, of course,

                11       consistent with the common-sense conclusion that a patent directed to buyers and sellers of services

                12       in a marketplace is inapplicable to a dating app that helps connect people looking for dates. MTD

                13       at 5. Such a common-sense conclusion is appropriate at the motion to dismiss stage where no facts

                14       suggest a plausible claim. See Moody v. Morris, 608 F.Supp.2d 575, 579 (S.D.N.Y. Apr. 13, 2009)

                15       (“This fundamental difference between [the Accused Product] and the patents here in issue requires

                16       dismissal of the first claim (for patent infringement) of plaintiff's Amended Complaint”); see also

                17       Ottah, 884 F.3d at 1141-42.

                18              B.      Plaintiff Cannot Plausibly Allege that Zoosk Indirectly Infringes
                19              Plaintiff also fails to provide any relevant facts detailing how Zoosk induces its customers
                20       to infringe the ’575 Patent. First, Plaintiff has once again failed to provide any reasoning as to how

                21       Zoosk’s customers could directly infringe the claims. As Zoosk argued in its opening brief, because

                22       the FAC is devoid of any factual allegations that any of Zoosk’s customers directly infringe Claim

                23       1, there can be no induced infringement by Zoosk as a matter of law. See, e.g. FuzzySharp Techs.

                24       Inc. v. Nvidia Corp., 2013 WL 2249707, *2 (N.D. Cal. Apr. 18, 2013) (“Here, Fuzzysharp fails to

                25       state a claim for inducement of infringement with respect to the ’679 patent because the allegations

                26       in the complaint do not raise the reasonable inference that anyone other than NVIDIA directly

                27       infringed the ’679 patent…”). Plaintiff never meaningfully addresses this argument. Instead,

                28       Plaintiff simply states the conclusion that Zoosk’s customers infringe the ’575 Patent, without any
ORRICK, HERRINGTON                                                                      ZOOSK’S REPLY RE: MOTION TO DISMISS FAC
 & SUTCLIFFE LLP
                                                                           5                             CASE NO. 4:20-CV-01996-JST
                           Case 4:20-cv-01996-JST Document 22 Filed 06/16/20 Page 10 of 15



                     1   analysis or citation to factual allegations (as opposed to legal conclusions) contained in the FAC.

                     2   Opp. at 26. Notably, Plaintiff makes no effort to address the language in Zoosk’s terms of service

                     3   (which the FAC relies on to support its indirect infringement claim) that outright prohibits use of

                     4   Zoosk’s applications and services for commercial purposes. MTD at 7.

                     5           Plaintiff’s only argument on inducement is the conclusory assertion that Zoosk induces

                     6   infringement by offering digital currency on Zoosk’s website. Opp. at 26. Plaintiff does not

                     7   provide any analysis regarding what this digital currency is or how it could create indirect

                     8   infringement. See id. Zoosk’s “digital currency” is merely something that Zoosk’s customers can

                     9   use exclusively with Zoosk to enhance their experience on the dating platform. It is never traded
                10       among app users, and it is certainly not the basis of any sales transactions between two people

                11       looking to connect for a date. The FAC dose not allege otherwise.

                12       II.     THE ’575 PATENT CLAIMS INELIGIBLE SUBJECT MATTER UNDER §101
                13               The ’575 Patent is ineligible under 35 U.S.C. § 101. Plaintiff’s § 101 arguments consist

                14       largely of lengthy quotations to the FAC’s conclusory allegations, without further analysis or

                15       citations to case law. The only quasi-substantive argument Plaintiff makes is to suggest that the

                16       ’575 Patent’s § 101 problems “were overcome by amending the claims” during prosecution, citing

                17       the examiner’s (pre-Alice) notice of allowance as evidence of eligibility. Opp. at 19-20; see also

                18       FAC ¶28. But this argument is irrelevant, as §101 eligibility is a legal question on which the Court

                19       owes no deference to the examiner. E.g., Fitbit Inc. v. AliphCom, 2017 WL 819235, at *18 (N.D.
                20       Cal. Mar. 2, 2017). As discussed below, the ’575 Patent fails the Alice test, and there is nothing

                21       Plaintiff can do to save it.

                22               A.      Alice Step One: the ’575 Patent is Directed to the Fundamental Economic
                                         Practice of Matching Buyers and Sellers
                23
                                 The ’575 Patent is directed to a fundamentally abstract concept, namely, matching buyers
                24
                         and sellers. A wealth of precedent teaches that the general concept of matching sellers’ offers to
                25
                         interested customers is the type of fundamental economic practice that has long been considered an
                26
                         abstract idea. See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362 (Fed. Cir. 2015)
                27
                         (offer-based pricing method that used computers match offers to sell with buyers) (collecting
                28
ORRICK, HERRINGTON                                                                     ZOOSK’S REPLY RE: MOTION TO DISMISS FAC
 & SUTCLIFFE LLP
                                                                          6                             CASE NO. 4:20-CV-01996-JST
                           Case 4:20-cv-01996-JST Document 22 Filed 06/16/20 Page 11 of 15



                     1   cases); Morsa v. Facebook, Inc., 77 F. Supp. 3d 1007, 1013 (C.D. Cal. 2014) (“matching consumers

                     2   with a given product or service” is an abstract concept that “has been practiced as long as markets

                     3   have been in operation”) (quoting Tuxis Techs, LLC v. Amazon.com, Inc., 2014 WL 4382446, at *5

                     4   (D. Del. Sept. 3, 2014); LendingTree, LLC v. Zillow, Inc., 656 F. App'x 991, 995-96 (Fed. Cir.

                     5   2016) (unpublished) (claims for automated matching of loan offers to loan applicants held ineligible

                     6   under § 101 as abstract idea). Plaintiff fails to address the cases and arguments raised by Zoosk in

                     7   its Motion to Dismiss because Plaintiff has no meritorious response. Instead, Plaintiff resorts to

                     8   copying-and-pasting legal conclusion allegations from the FAC. Opp. at 15-17.

                     9                    1.   The ’575 Patent is Not Directed to an Improvement in Computers
                10               Plaintiff argues that the ’575 Patent is patent eligible because it “provides an improvement

                11       in computers as tools, not abstract ideas that use computers as tools.” Opp. at 20. This legal

                12       conclusion is unsupported by any factual allegations in the FAC, however. Plaintiff merely asserts

                13       that in “the steps of evaluating and matching the offers and the requests,” the ’575 Patent method

                14       “provides customization information for participants in the service marketplace,” which improves

                15       a computer’s ability to process information, Opp. at 16, and that the claimed system “can analyze

                16       and summarize more efficiently for interested consumer attributes or patterns of the service

                17       marketplace” because the transactional information “is well defined by the services classification

                18       and material terms of the present invention.” Opp. at 21; the ’575 Patent Col. 16:62-67. Even

                19       accepting these allegations as true, they do not suggest that the ’575 Patent improves the functioning
                20       of computers, as opposed to improving the flow of information in the abstract. “This is not what

                21       the Supreme Court meant by improving the functioning of the computer itself nor is it consistent

                22       with [Federal Circuit] precedent applying this concept. Customedia Techs., LLC v. Dish Network

                23       Corp., 951 F.3d 1359, 1363 (Fed. Cir. Mar. 6, 2020) (holding that a claimed invention that “merely

                24       improves the abstract concept of delivering targeted advertising using a computer only as a tool” is

                25       not eligible).

                26               The ’575 Patent’s claimed “invention” would make this purely economic process more

                27       efficient regardless of whether or not computers are involved, confirming the abstract nature of the

                28       claims. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir.
ORRICK, HERRINGTON                                                                      ZOOSK’S REPLY RE: MOTION TO DISMISS FAC
 & SUTCLIFFE LLP
                                                                           7                             CASE NO. 4:20-CV-01996-JST
                           Case 4:20-cv-01996-JST Document 22 Filed 06/16/20 Page 12 of 15



                     1   2011) (“a method that can be performed by human thought alone is merely an abstract idea and is

                     2   not patent-eligible”). Plaintiff never addresses Zoosk’s argument that if the ’575 Patent’s claimed

                     3   matching method is performed by a human instead of a computer, an increase in efficiency would

                     4   still be achieved. Thus, Plaintiff tacitly concedes that the ’575 Patent only (arguably) increases the

                     5   efficiency of the abstract seller-buyer matching method, not the efficiency of a computer system

                     6   itself.

                     7             Plaintiff argues that claim 1 of the ’575 Patent is not merely an abstract process because

                     8   examiner stated in the Notice of Allowability that “emotional intelligence, for example, has not

                     9   been subject to evaluation without personal intervention.” Opp. at 18-19. But the examiner’s
                10       finding is entitled to no deference for purposes of the § 101 analysis, Fitbit, 2017 WL 819235, at

                11       *18, and novelty is not relevant to the Alice step one inquiry in any event, Diamond v. Diehr, 450

                12       U.S. 175, 190 (1981) (novelty is distinct from §101 inquiry). Moreover, as noted in Zoosk’s

                13       Motion, and ignored by Plaintiff, the claim language surrounding the “recognition” element does

                14       not actually require this step be performed “without personal intervention.” See, e.g., Elec. Power

                15       Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (step one inquiry requires analysis

                16       of the language of the claims).

                17                 Plaintiff also argues that its claims are not directed to an abstract idea because the step of

                18       “analyzing” certain information and comparing it to information collected on at least one of the

                19       participants is not a law of nature, natural phenomenon, or abstract idea. Opp. at 18. However, the
                20       Federal Circuit has provided explicit guidance that this sort of “analyzing” step falls squarely within

                21       the realm of abstract ideas. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018)

                22       (“We have explained that claims focused on collecting information, analyzing it, and displaying

                23       certain results of the collection and analysis are directed to an abstract idea.”) (quotation omitted);

                24       see also Elec. Power Grp., 830 F.3d at 1354 (courts “have treated analyzing information by steps

                25       people go through in their minds, or by mathematical algorithms, without more, as essentially

                26       mental processes within the abstract-idea category”).

                27                 Finally, Plaintiff contends that the claims are not directed toward an abstract idea because

                28       Claim 7 “further comprises a step of data-mining the offers and the requests to discover at least one
ORRICK, HERRINGTON                                                                        ZOOSK’S REPLY RE: MOTION TO DISMISS FAC
 & SUTCLIFFE LLP
                                                                             8                             CASE NO. 4:20-CV-01996-JST
                          Case 4:20-cv-01996-JST Document 22 Filed 06/16/20 Page 13 of 15



                     1   transactional attribute of one, a portion, or all of the participants.” Opp. at 19. However, Federal

                     2   Circuit precedent explicitly dispels Plaintiff’s argument once again: “the concept of ‘1) collecting

                     3   data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in

                     4   a memory’” is abstract at Alice step one. Intellectual Ventures I LLC v. Capital One Fin. Corp.,

                     5   850 F.3d 1332, 1340 (Fed. Cir. 2017) (quoting Content Extraction and Transmission LLC v. Wells

                     6   Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014)). Notably, the specification makes

                     7   clear that data mining and data-mining software were pre-existing technologies. ’575 Patent at Col.

                     8   16:14-27. Merely adding preexisting computer techniques to the concept of a marketplace for

                     9   matching buyers and sellers is precisely the type of abstract concept that fails Alice step one.
                10       Intellectual Ventures, 850 F.3d at 1340.

                11                      2.     The Purposes of the ’575 Patent Are Not Related to Technical Problems
                12              Plaintiff argues that the ’575 Patent’s claims are not abstract because they are directed

                13       toward solving “technical problems” with “technical solutions.” Opp. at 16. Despite use of these

                14       buzz words, Plaintiff is unable to bring forward a single stated purpose of the ’575 Patent that is

                15       actually directed to a technical problem. Plaintiff raises four purposes served by the ’575 Patent,

                16       but all four are related to abstract ideas, not technical problems.

                17              To start, Plaintiff argues that the ’575 Patent “provide[s] an integrated management tool to

                18       shorten transaction and fulfillment cycles,” but creating a quicker and more efficient transaction is

                19       clearly a business purpose rather than a technical one. See Opp. at 20. Similarly, “improv[ing] the
                20       communication and interaction in the service marketplace” is also a fundamentally business

                21       concern that is not unique to any technological environment. See id. Furthermore, a patent that

                22       seeks “to mine customer data not previously available,” is also directed toward an abstract concept.

                23       See id.; Intellectual Ventures, 850 F.3d at 1340. Finally, attempting to create a method that is faster

                24       than the prior art by “reduc[ing] manual analysis and data consolidation” does not solve a technical

                25       problem. See Opp. at 20; Walker Digital, LLC v. Google, Inc., 66 F.Supp.3d 501, 511 (D. Del.

                26       Sept. 3, 2014) (“Even accepting that the use of a computer increases speed and efficiency of

                27       performing the steps of the claims, and improves the likelihood of preserving the anonymity of the

                28       first and second parties, these characteristics do not save the claims”).
ORRICK, HERRINGTON                                                                       ZOOSK’S REPLY RE: MOTION TO DISMISS FAC
 & SUTCLIFFE LLP
                                                                            9                             CASE NO. 4:20-CV-01996-JST
                          Case 4:20-cv-01996-JST Document 22 Filed 06/16/20 Page 14 of 15



                     1          B.      Alice Step Two: the ’575 Patent Lacks an Inventive Concept

                     2          Plaintiff makes three arguments in an attempt to show that the ’575 Patent’s abstract concept

                     3   can be saved by an inventive step in the claims, but all fail. First, Plaintiff’s heavy reliance on the

                     4   ’575 Patent’s file history to prove that the claims contain an inventive concept ignores settled law.

                     5   Opp. at 17-19. “[P]rior determinations regarding obviousness and novelty have no bearing on

                     6   whether the asserted claims are patent-eligible under § 101.” PlanetID, LLC v. Digify, Inc., Case

                     7   No. 19-cv-04615-JST, Dkt. No. 30, Order Granting Motion to Dismiss (Mar. 20, 2020) (citations

                     8   omitted).

                     9          Second, Plaintiff’s invocation of alleged technological improvements discussed in the ’575

                10       Patent’s specification is of no help to Plaintiff, because the specification disclosures are entirely

                11       generic. Opp. at 20-21. For example, the specification does not describe the computers and

                12       network components needed to make any of these improvements, but instead just describes them

                13       at a high level in purely functional terms. Procter & Gamble Co. v. QuantifiCare Inc., 288 F.Supp.

                14       3d 1002, 1019 (N.D. Cal. 2017) (“use of purely functional language is indicative of abstractness.”).

                15       Additionally, while Plaintiff alleges inventive concepts by pointing to improvements discussed in

                16       the specification, the claim language itself never explains how the technology carries out this

                17       improvement. See Symantec Corp. v. Zscaler, Inc., No. 17-cv-04414-JST, Dkt. No. 169 at 7 (N.D.

                18       Cal. Mar. 4, 2019) (“The ’488 patent also lacks inventiveness. The patent’s alleged improvement

                19       on the prior art and the claims themselves suffer from a disconnect: the latter fail to explain how

                20       the technology carries out the improvement.”); Intellectual Ventures I LLC v. Symantec Corp., 838

                21       F.3d 1307, 1316 (Fed. Cir. 2016) (“when a claim directed to an abstract idea ‘contains no restriction

                22       on how the result is accomplished . . . [and] [t]he mechanism . . . is not described, although this is

                23       stated to be the essential invention’” then the claim is not patent-eligible) (quoting Internet Patents

                24       Corp. v. Active Network, Inc., 790 F.3d 1343, 1348 (Fed. Cir. 2015)); Cleveland Clinic Found. v.

                25       True Health Diagnostics LLC, 859 F.3d 1352, 1362 (Fed. Cir. 2017) (“To save a patent at step two,

                26       an inventive concept must be evident in the claims”). In fact, it is impossible for Plaintiff to show

                27       how these alleged technological improvements are carried out in the claims because the claims

                28       never actually mention any hardware or technical components at all.

ORRICK, HERRINGTON                                                                       ZOOSK’S REPLY RE: MOTION TO DISMISS FAC
 & SUTCLIFFE LLP
                                                                           10                             CASE NO. 4:20-CV-01996-JST
                           Case 4:20-cv-01996-JST Document 22 Filed 06/16/20 Page 15 of 15



                     1             Third, Plaintiff makes the bare assertion that the ’575 Patent’s claimed method is inventive

                     2   because it facilitates its transactional process “in a way that a human being making calculations

                     3   could not.” Opp. at 21. This argument is not supported by any analysis detailing why a human

                     4   could not perform these steps, likely because humans can functionally perform the steps of the ’575

                     5   Patent. In fact, as Zoosk discussed in its opening brief, “the method steps have been routinely

                     6   performed by humans (even without the aid of computers) in a variety of settings such as temp

                     7   agencies and staffing agencies.” MTD at 15 (citing Jackson v. Long, 289 So. 2d 205, 206 (La. Ct.

                     8   App. 1974) (discussing staffing agency’s method). While using computers might very well speed

                     9   up the ’575 Patent’s method, such a contribution does not transform an abstract idea into a patent-
                10       eligible invention. Bancorp Servs., LLC v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278

                11       (Fed. Cir. 2012) (“the fact that the required calculations could be performed more efficiently via a

                12       computer does not materially alter the patent eligibility of the claimed subject matter”).

                13                                                  CONCLUSION

                14                 Plaintiff’s Opposition confirms that Plaintiff is unable to allege any plausible theory of

                15       direct or indirect infringement against Zoosk. Further, Plaintiff’s Opposition reveals that Plaintiff

                16       is unable to meaningfully address any of Zoosk’s arguments that the ’575 Patent is directed to an

                17       abstract, foundational economic concept, and does not contain any improvement to technology or

                18       computer functionality. Accordingly, because Plaintiff cannot amend its complaint to assert any

                19       non-frivolous claim, Zoosk respectfully requests dismissal with prejudice.
                20

                21         Dated: June 16, 2020                              Respectfully submitted,
                22

                23
                                                                             By: /s/ Robert L. Uriarte
                24                                                               Robert L. Uriarte
                                                                                 ruriarte@orrick.com
                25                                                               ORRICK, HERRINGTON & SUTCLIFFE
                                                                                 1000 Marsh Road
                26                                                               Menlo Park, CA 94025
                                                                                 Telephone:        650 614 7400
                27

                28
ORRICK, HERRINGTON                                                                       ZOOSK’S REPLY RE: MOTION TO DISMISS FAC
 & SUTCLIFFE LLP
                         4155-8609-4373                                    11                             CASE NO. 4:20-CV-01996-JST
